DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2022 has been entered. 
Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed November 9, 2022, with respect to the rejection(s) of claim(s) 1-4, 6, 9-11, 13-17, 19-21 and 24 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2013/0069627 to CS.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 17, 19 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 17, 19 and 22 recites the limitation "the one or more remote computing entities" in various parts of the claims.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes this feature will be interpreted as “one or more remote computing entities.”  Claim 23 is rejected due to its dependency from claim 22.
Claim 24 recites the limitation “the first remote computing entity” at line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes this feature will be interpreted as “a first remote computing entity.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-11, 13-17, 19, 21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over  US 2013/0069627 to CS et al. (hereinafter CS).
Regarding independent claim 1, CS discloses an electrical testing meter (at least Fig. 2, meter probe 22 and reference probe 24,  Fig. 4, probes 102, 104, Fig. 6, probes 16 and 18 and Fig. 7, first probe 102 and second probe 104, at least para. 0046), the electrical testing meter comprising:
a housing (probes are disposed in a housing);
at least one electrical measurement terminal configured to engage an electrical circuit at one or more reference points and to generate electrical measurement data related to the electrical circuit (at least Figs. 1-4 and 6-7, probes engage with transmission line system 12 which includes lines 16, 18 and 20,at least para. 0028. 0030);
a controller (at least processor 46, 56) configured to generate a safe circuit indicator based on the electrical measurement data (the processors 46 and 56 receive signals and process the received signals, the processors further store the signals and transmit the stored signals, at para. 0030 and 0032, according the processed signal becomes a safe circuit indicator), wherein the safe circuit indicator indicates a connectivity of a plurality of elements in the electrical circuit (CS discloses that the meter probe 22 and the reference probe 24 acquire measured voltage and current attributes, digitize the data and transmit the data to a remote receiver as part of the handheld device 26 or computer 28 for monitoring and logging, at para. 0028.  CS further discloses that the user interface devices 26 and 28 are programmed to implement a user interface for selecting functionality such as phase measurement, voltage measurement, phase sequence detection, phase-to-phase or phase to ground voltage, etc. and select a critical parameter to observe using respective displays 36 and 38. Accordingly, given its broadest reasonable interpretation of a connectivity of a plurality of elements, the different measurements and attributes acquired by the probes and sent to the processor correspond to an indication of a connectivity of a plurality of elements in the electrical circuit); and
a wireless transmitter configured to transmit the safe circuit indicator to at least one client device associated with an operator upon determining that the operator is working on the electrical circuit (at least Figs .4 and 6, probes 102 and 104 transmit data to device 26, at para. 0029-0032).
CS fails to disclose that the safe circuit indicator is transmitted upon determining that the operator is working on the electrical circuit.
However, CS discloses that the user interface devices 26 and 28 can generate alert messages and sounds based on the set functionality, at para. 0029.  Therefore, in order for the devices to receive an alert an operator must be working on the electrical circuit.  Accordingly, CS suggests that the safe circuit indicator is transmitted upon determining that the operator is working on the electrical circuit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CS so that the safe circuit indicator is transmitted upon determining that the operator is working on the electrical circuit.  This would have been done in order to ensure the safety of the operator working on the power lines, as taught by CS at least at para. 0005.
Regarding independent claim 11, CS discloses a method for testing an electrical circuit  (Fig. 2, meter probe 22 and reference probe 24, Fig. 4, probes 102 and 104, and at least Fig. 7, first probe 102 and second probe 104, at least para. 0046), the method comprising:
generating via an electrical testing meter (at least probes 102 and 104), electrical measurement data related to an electrical circuit based at least in part on electrical signals received by the electrical testing meter via at least one electrical measurement terminal in contact with one or more references points of the electrical circuit (at least Figs. 1-4 and 6-7, probes engage with transmission line system 12 which includes lines 16, 18 and 20, at least para. 0028 and 0030;
generating, via an electrical testing meter, a safe circuit indicator based on the electrical measurement data (the processors 46 and 56 receive signals and process the received signals, the processors further store the signals and transmit the stored signals, at para. 0030 and 0032, according the processed signal becomes a safe circuit indicator), wherein the safe circuit indicator indicates connectivity of a plurality of elements in the electrical circuit (CS discloses that the meter probe 22 and the reference probe 24 acquire measured voltage and current attributes, digitize the data and transmit the data to a remote receiver as part of the handheld device 26 or computer 28 for monitoring and logging, at para. 0028.  CS further discloses that the user interface devices 26 and 28 are programmed to implement a user interface for selecting functionality such as phase measurement, voltage measurement, phase sequence detection, phase-to-phase or phase to ground voltage, etc. and select a critical parameter to observe using respective displays 36 and 38. Accordingly, given its broadest reasonable interpretation of a connectivity of a plurality of elements, the different measurements and attributes acquired by the probes and sent to the processor correspond to an indication of a connectivity of a plurality of elements in the electrical circuit); and 
transmitting, via the electrical testing meter, the safe circuit indicator to at least one client device associated with an operator upon determining that the operator is working on the electrical circuit (at least Figs .4 and 6, probes 102 and 104 transmit data to device 26, at para. 0029-0032).
CS fails to disclose that the safe circuit indicator is transmitted upon determining that the operator is working on the electrical circuit.
However, CS discloses that the user interface devices 26 and 28 can generate alert messages and sounds based on the set functionality, at para. 0029.  Therefore, in order for the devices to receive an alert an operator must be working on the electrical circuit.  Accordingly, CS suggests that the safe circuit indicator is transmitted upon determining that the operator is working on the electrical circuit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CS so that the safe circuit indicator is transmitted upon determining that the operator is working on the electrical circuit.  This would have been done in order to ensure the safety of the operator working on the power lines, as taught by CS at least at para. 0005.
Illustrated below is Fig. 7 of CS, marked and annotated for the convenience of the applicant.


    PNG
    media_image1.png
    681
    1040
    media_image1.png
    Greyscale


Regarding claims 2 and 13, CS discloses wherein the controller is configured to generate one or more electrical circuit characteristic data based at least in part on the electrical measurement data (at least para. 0030-0031, the probes 22, 24, 102 and 104 comprise components for measuring voltage or current of the high voltage electrical line).
Regarding claim 3, CS discloses wherein the one or more electrical circuit characteristic data comprise one or more phase voltage difference data and one or more phase angle measurement data (the probes gather data that is used to computer phase angle, voltage detection, etc. at least para. 0047).
Regarding claims 4 and 14, CS discloses wherein the electrical testing meter is a phasing voltmeter (voltage phasing meters are well known, at least para. 0005 and 0006).
Regarding claim 5, CS discloses wherein the at least one electrical measurement terminal is configured to measure a first electrical measurement data at a first reference point (reference probe 24 measures first measurement data at a first reference point, at least para. 0030, see also description of probes in Fig. 7) and a second electrical measurement data at a second reference point  (meter probe 22 measures second measurement data at a second reference point, at least para. 0031, see also description of probes in Fig. 7) and determining one or more of a phase voltage difference data and a phase angle measurement data between the first electrical measurement data and the second electrical measurement data (processor is programmed to determine relationship between the lines 16 and 18, at least para. 0033 and 0047).
CS fails to discloses that it is the controller in the electrical testing meter the one that performs such determination.  However, CS discloses that the hand-held device 26 includes a signal processing block 64 which includes a processer and memory and the processor is programed to determine phase relationships between the lines 16 and 18, at least at para. 0033.   CS also discloses that algorithms and application software running in the handheld device 26 or the server 108 compare the phase relationships between both the signals and computes phase angle and additional features such as voltage detection, phase angle measurement, device control such as on and off, functional mode selection and application mode selection such as underground line or overhead line and drives the LCD display 36 to display the selected parameters, at para. 0047.  Accordingly, since both of the probes also include processors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CS so that the controller in the electrical testing meter be the one that performs such determination.  This would have been done to obtain a result of the relationship between the lines while measuring. 
Regarding claims 6 and 17, CS discloses wherein the wireless transmitter is configured to transmit the electrical measurement data to one or more remote computing entities using a first communication network (at least Fig. 1 and 3, probe 22 transmits electrical measurement data to devices 26 and/or 28 and Fig. 7, probes 102 and 104 transmit samples to handheld device 26, at least para. 0046).
Regarding claim 19, CS discloses receiving one or more electrical measurement data via one or more communication networks, wherein the one or more remote computing entities comprise at least one or more of a management computing entity and a client device (The user interface devices 26 and 28 are programmed to implement a user interface for selecting functionality such as phase measurement, voltage measurement, phase sequence detection, phase-to-phase or phase to ground voltage, etc. and select a critical parameter to observe using respective displays 36 and 38, also the use of the handheld device 26 or laptop 28, or the like, enables retransmission of data to a monitoring station, at least para. 0029, 0033 and 0036).
Regarding claim 9, CS discloses wherein the one or more remote computing entities (at least handheld device 26 and laptop 28) comprise the at least one client device configured to receive and transmit one or more electrical measurement data via one or more communication networks (the devices 26 and 28 are programmed to implement various measurements, at least para. 0029, 0033 and 0036).  
Regarding claims 10 and 16, CS discloses wherein the controller is configured to render at least a portion of the electrical measurement data for display in an electrical measurement data interface (the meter probe 22 provides data to the handheld device 26 which includes a display, at least para. 0035).
Regarding claim 15, CS discloses wherein generating electrical measurement data comprises measuring a first electrical measurement data at a first reference point (reference probe 24 measures first measurement data at a first reference point, at least para. 0030, see also description of probes in Fig. 7) and a second electrical measurement data at a second reference point (meter probe 22 measures second measurement data at a second reference point, at least para. 0031, see also description of probes in Fig. 7).
Regarding claim 21, CS discloses wherein the controller is further configured to generate one or more electrical circuit characteristic data indicating whether at least one element may be safely electrically connected to the electrical circuit based at least in part on the electrical measurement data, and wherein the wireless transmitter is further configured to transmit the one or more electrical circuit characteristic data (The use of the display 36 remotely on the user interface device 26 avoids the necessity of field workers staying near the high voltage lines, which could be hazardous, and ensures easy reading, function selection, report generation and operations, at least para. 0035-0036).
Regarding claim 24, CS discloses generating a consolidated record of electrical measurement data for the electrical circuit via at least the first remote computing entity (A processor memory stores samples of the digitized signal and time tagged zero crossings. The samples are also tagged with an identifier representing the line or the probe. A wireless transceiver 48 is adapted for transmitting stored samples to the meter probe 22, at least para. 0030).
Regarding claim 25, CS discloses wherein the client device (interface device 26) is configured to display at least one of: location data, an electrical measurement data identifier, timestamp data, a voltage value, one or more phase voltage difference data, one or more phase angle measurement data, capacitance data, and the safe circuit indicator (The use of the display 36 remotely on the user interface device 26 avoids the necessity of field workers staying near the high voltage lines, which could be hazardous, and ensures easy reading, function selection, report generation and operations, at least para. 0035-0036).
 
Claim(s) 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over CS in view of US 2018/0095123 to Biswas et al. (hereinafter Biswas).
Regarding claim 22, CS fails to disclose wherein the controller is configured to generate one or more electrical circuit characteristic data comprising at least location data corresponding to the one or more reference points, and wherein the wireless transmitter is configured to transmit the location data corresponding to the electrical measurement data to the one or more remote computing entities.  
In the same field of endeavor, Biswas disclose a measurement devices including Global Positioning Systems (GPS) (at least para. 0040).  It is well know that GPS transmit a location and therefore, Biswas discloses a controller configured to generate one or more electrical circuit characteristic data comprising at least location data corresponding to the one or more reference points, and wherein the wireless transmitter is configured to transmit the location data corresponding to the electrical measurement data to the one or more remote computing entities.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CS as taught by Biswas to provide a location of a faulty line.
Regarding claim 23, Biswas discloses wherein the location data is generated by the electrical testing meter (GPS at least para. 0040).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858